Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:
   
                                                             Abstract

           The abstract has been changed “TURNSTILE SYSTEM FOR TISSUE SPHEROID BIOPRINTING Abstract: 5 FIELD: biotechnology. SUBSTANCE: group of inventions relates to biotechnology. Disclosed are a printing head and a printing device with fabric spheroids. Printing head includes a system of channels containing input and output channels, upper and lower channels for separation of nutrient medium, as well as a channel for a supporting plunger. Inlet channel has diameter providing movement of spheroid on it only by one. Output channel has diameter not less than diameter of inlet channel, includes input hole for input of printing tool and outlet hole for output of spheroids. Separation channels are made with possibility of connection of nutrient removal device with outlet channel through system of microchannels. Device includes a printing head, a device for feeding spheroids with a nutrient medium into an inlet channel, a device for removal of nutrient medium, a supporting plunger, a printing tool, a system for recording position of the spheroid in the output channel and a computing device for control. EFFECT: inventions provide higher accuracy of positioning of spheroid on printed surface, improved quality of production of three-dimensional structures and faster printing. 10 cl, 3 dwg” to --A group of inventions relates to biotechnology. Disclosed are a printing head and a printing device with fabric spheroids. The printing head includes a system of channels containing input and output channels, upper and lower channels for separation of nutrient medium, as well as a channel for a supporting plunger. Inlet channel has diameter providing movement of spheroid on it only by one. Output channel has diameter not less than diameter of inlet channel, includes input hole for input of printing tool and outlet hole for output of spheroids. Separation channels are made with possibility of connection of nutrient removal device with outlet channel through system of microchannels. Device includes a printing head, a device for feeding spheroids with a nutrient medium into an inlet channel, a device for removal of nutrient medium, a supporting plunger, a printing tool, a system for recording position of the spheroid in the output channel and a computing device for control. Inventions provide higher accuracy of positioning of spheroid on printed surface, improved quality of production of three-dimensional structures and faster printing--.

                                                                    Claim

In claim 1: 
- line 1, changed “Printhead” to --A printhead--.      
In claims 4-7: 
- line 1, changed “Printhead” to --The printhead--.      
In claim 8: 
- line 1, changed “Tissue” to --A tissue--.      
- line 2, changed “a” to --the--.      
- line 6, inserted --the-- before “supporting”.

            The above change was made to place the application in better condition for allowance.

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-10 are allowed because none of the prior art references of record teaches a printhead for use in a tissue spheroidal printer, including a system of channels, comprising  at least one inlet channel, which diameter is selected according to the diameter of the tissue spheroids used for printing so that the spheroids can only move one at a time through the channel, for receiving and directing the supply of nutrient medium with tissue spheroids, an output channel which diameter is selected to be at least as large as the input channel diameter, with the top print tool inlet and the bottom outlet for the output of tissue spheroids, the upper channel of separation of the nutrient medium and the lower channel of separation of the nutrient medium, each of which connects the device for removal of the nutrient medium to the output channel through a system of microchannels: accordingly, the upper separation channel of the nutrient medium is in the first region of the output channel, and the lower separation channel of the nutrient medium is in the second region of the output channel, a channel for the supporting piston, configured to insert a supporting piston, the channels are configured as follows: the input channel is connected to the output channel at the first point of intersection located between the first area of the output channel and the second area of the output channel, and the supporting piston channel is connected to the output channel at the second intersection point located between the first intersection point and the second area of the output channel, and the diameter of each microchannel of the microchannel system is selected according to the diameter of the tissue spheroids used for printing so that the spheroids cannot move through the microchannel.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2008/0070304; US Pub. 2015/0375453) cited in the PTO 892 form show a tissue spheroidal printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
  
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853